Mitchell, J.
This appeal presents no question of any merit.
The action was to recover money loaned to the defendant corporation, and to enforce the individual liability of the defendant stockholders therefor.
*371That the money was loaned to the corporation by either the plaintiff or her husband is not in dispute under the evidence. It was paid into the company’s treasury by the husband as the plaintiff’s money, and at his direction credited to her on its books. He has never made any claim to it, but, on the contrary, insisted on the trial that the money belonged to his wife; and it is no concern of the company to whom it in fact originally belonged.
Neither is it material whether the officer who procured the loan had authority to do so or not. By retaining the money and appropriating it to its own use, the company has ratified the transaction.
It is equally unimportant that the inducement to plaintiff to make the loan might have been the provisions of the contract between her husband and certain stockholders and officers of the company, looking to a transfer to him of a controlling interest in its stock, etc.
Order affirmed.
Vanderburgh, J., absent, took no part.
(Opinion published 55 N. W. Rep. 550.)